DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on October 18, 2019 and the First Action Interview Request filed on July 27, 2020. 
Election/Restrictions
This Restriction/Election requirement requires election of a species and restriction to a single invention, as set forth fully below. 
Election of Species 
This application contains claims directed to the following patentably distinct species:
Species A – Figs. 1A and 1B – engine 100, no low pressure compressor stages and differential with single bevel gear
Species B – Figs. 2A and 2B – engine 200, two stage low pressure compressor and differential with single bevel gear
Species C – Figs. 3A and 3B – engine 300, no low pressure compressor stages and differential with a stacked arrangement of a first bevel gear and a second bevel gear
Species D – Figs. 4A and 4B – engine 400, two stage low pressure compressor and differential with a stacked arrangement of a first bevel gear and a second bevel gear
The species are independent or distinct because each species is a mutually exclusive engine configuration and the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 10, and 19
There is a search and/or examination burden for the patentably distinct species set forth above because the species (or groupings of patentably indistinct species) require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  In the instant case, the species would at least require employing different search strategies and different search queries (e.g., Species C and Species D would require searching for prior art where the first stage spool and the second stage spools rotate at different speeds due to the stacked first bevel gear and a second bevel gear.  However, the Species A and Species B inventions require the first stage spool and the second stage spools to rotate at same speed due to the single bevel gear).  Furthermore, the examination would likely require the application of different prior art references for the different claim features.  Consequently, there is a search and/or examination burden for the patentably distinct species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Restriction between distinct Inventions 
Restriction to one of the following inventions is required under 35 U.S.C. 121, consonant with the elected species:
Invention I. 	Claims 1-11, drawn to a method to distribute power, classified in F01D 15/12. 
Invention II. 	Claims 12-17, drawn to a gas turbine engine, classified in F02C 7/26. 
Invention III.	Claims 18-20, drawn to a method to distribute power, classified in F01D 15/10. 
The inventions are independent or distinct, each from the other because:
Invention I and Invention III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function or effect.  For example, the method of Invention I does not require steps of generating first/second stage rotational power from a respective first/second stage of the turbine section as required by the method of Invention III. the method of Invention III does not require driving a high pressure turbine or driving a high pressure compressor. Moreover, the inventions as claimed do not encompass overlapping subject matter. In the instant case, Invention I fails to teach e.g., a step of inputting first stage rotational power into the differential system nor a step of outputting from the differential system a compressor stage rotational power as required by Invention III; Invention III fails to teach e.g., a high pressure turbine and high pressure compressor. as required by Invention I. Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention. Furthermore, there is nothing of record to show them to be obvious variants.
Inventions I & III and Invention II are related as process (Inventions I & III) and apparatus for its practice (Invention II).  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus of Invention II as claimed can be used to practice another and materially different process from that of Inventions I & III. For example, the apparatus of Invention II can be used to practice a process wherein an auxiliary input power is not selectively applied to at least one of the high pressure compressor spool and the high pressure turbine, different from that required by Invention I (e.g., it could be applied to a low pressure spool); and the apparatus of Invention II can be used to practice a process wherein an auxiliary input power is not selectively applied to the compressor spool, the first stage spool or the second stage spool, different from that required by Invention III (e.g., the augmentation system of the apparatus could input power into the turbine at a location other than the first/second stage spool).  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required. Pursuant to MPEP § 808.02, the inventions require searching different classes and subclasses, as set forth above. This shows each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. See MPEP § 808.02 (A). Additionally, each invention necessitates employing different search strategies, queries, and/or search terms. A search for one of the inventions is not likely to result in finding art pertinent to the other. See MPEP § 808.02 (C).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined, consonant with the elected species, even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention (and the elected species as set forth above). 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083

DATE 
February 27, 2022
/JASON H DUGER/Primary Examiner, Art Unit 3741